FILED
                            NOT FOR PUBLICATION                             AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FELIPE DELGADO, an individual on                 No. 09-55225
behalf of himself and on behalf of all
others similarly situated; et al.,               D.C. No. 8:07-cv-00263-CJC-
                                                 MLG
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

ORTHO-MCNEIL, INC., a New Jersey
corporation; et al.,

              Defendants - Appellees.



JOSEPH YACOUBIAN, individually and               No. 09-55229
on behalf of all others similarly situated;
and PATRICIA DONNELLY, individually              D.C. No. 8:07-cv-00127-CJC-
and on behalf of all others similarly            MLG
situated,

              Plaintiffs - Appellants,

  v.

ORTHO-MCNEIL PHARMACEUTICAL,
INC., a Delaware corporation; and
ORTHO-MCNEIL NEUROLOGICS,
INC., a New Jersey corporation,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Argued November 3, 2010
                             Submitted August 10, 2012
                                Pasadena, California

Before: SCHROEDER, TALLMAN, and M. SMITH, Circuit Judges.

      Plaintiffs-Appellants Felipe Delgado, Quinton Bickley, Joseph Yacoubian,

and Patricia Donnelly appeal two orders of the Central District of California

granting summary judgment for their employers, Ortho-McNeil, Inc., Janssen

Ortho-McNeil Primary Care, Inc., and Janssen L.P. (collectively, Ortho). In both

actions, Plaintiffs—all pharmaceutical sales representatives—allege that they and

similarly-situated employees are owed unpaid overtime wages under the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 201 et seq., and California Labor Code § 510.

As the facts and procedural history are familiar to the parties, we do not recite them

here except as necessary to explain our disposition. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Pharmaceutical sales representatives whose primary duties include obtaining

nonbinding commitment from physicians to prescribe their employer products


                                          2
    qualify as outside salesmen and are exempt from the FLSA’s overtime wage

    requirements. Christopher v. SmithKline Beecham, Corp., 132 S. Ct. 2156, 2172-

    74 (2012). Accordingly, the district court did not err in concluding that the

    pharmaceutical sales representatives are outside salesmen under the FLSA.

          Under California law, pharmaceutical sales representatives fall under the

    “administrative” exemption to California’s overtime wage requirements because

    they customarily and regularly exercise discretion and independent judgment as

    part of their job, and their duties involve the performance of nonmanual work

    directly related to general business operations. See Harris v. Superior Court, 266
P.3d 953, 958-60, 963-64 (Cal. 2011). Accordingly, Plaintiffs are subject to the

    administrative exemption of the California Labor Code. See Cal. Lab. Code §

    515(a); Cal. Code Regs. tit. 8, § 11040(1)(A)(2).

          AFFIRMED.




1




                                              3